1

2

3

4

5

6
                      UNITED STATES DISTRICT COURT
7
                    CENTRAL DISTRICT OF CALIFORNIA
8
9    ELOHIM EPF USA, INC., a California )     Case No. 2:17-cv-00630-TJH-GJS
     Corporation,                         )
10                                        )
                  Plaintiff,              )   [Hon. Terry J. Hatter, Crtrm. #9B]
11                                        )
              vs.                         )   JUDGMENT [74]
12                                        )
                                          )   Complaint Filed: January 26, 2017
13   KARAOKE PHOENIX, INC., a             )
     California Corporation d/b/a B & G   )
14   KARAOKE; JAE W. PARK, an             )
     individual; DEGOLMOK, INC., a        )
15   California Corporation d/b/a         )
     DEGOLMOK NORAEBANG;                  )
16   JENNIFER BITTEL, an individual;      )
     SAEJIN WORLD, INC., a California )
17   Corporation d/b/a PARTY              )
     KARAOKE; SAE JIN HAN, an             )
18   individual; HYUN SOOK HAN, an        )
     individual d/b/a IMPERIAL PLUS       )
19   KARAOKE; LEADING TOWN                )
     SDUS, INC., a California Corporation )
20   d/b/a CHORUS KARAOKE; KYONG )
     A. NAM, an individual; and DOES 1 )
21   through 20, inclusive                )
                                          )
22                 Defendants.            )
                                          )
23                                        )
                                          )
24

25

26

27

28                                   JUDGMENT

                                        -1-
1                                        JUDGMENT
2          Having reviewed the ex parte application of Plaintiff ELOHIM EPF USA,
3    INC. (“Plaintiff”), the evidence presented before and at the time of the hearing, if
4    any, and finding good cause therefore, the Court orders:
5          JUDGMENT is hereby entered pursuant to the Stipulation for Entry of
6    Judgment against Defendants LEADING TOWN SDUS, INC. d/b/a CHORUS
7    KARAOKE and KYONG A. NAM (collectively the “Chorus Defendants”),
8    jointly and severally as follows:
9          In the total amount of $22,743.57 which consists of: a) the principal sum of
10   $19,000.00; b) interest in the sum of $2,243.57; c) attorney’s fees and costs in the
11   sum of $1,500.00; plus post-judgment interest at the rate of 10% per annum and
12   $5.21 per day.
13

14   IT IS SO ORDERED.
15

16
     Dated: March 8, 2019
17
                                             HON. TERRY J. HATTER, JR.
18
                                             United States District Judge
19

20

21

22

23

24

25

26

27

28                                        JUDGMENT

                                             -2-
